Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Election/Restrictions
Claims 1, 5-7, 8, 12-14, 15 and 19-20 are allowable. Claims 2-4, 9-11 and 16-18 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of different species (A), (B) and (C), as set forth in the Office action mailed on December 15, 2020, is hereby withdrawn and claims 2-4, 9-11 and 16-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-20 are pending.
Claims 1-20 have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2:
	At line 1, the word “(withdrawn)” should be replaced with --(original)--.
Claim 3:
	At line 1, the word “(withdrawn)” should be replaced with --(original)--.
Claim 4:
	At line 1, the word “(withdrawn)” should be replaced with --(original)--.
Claim 9:
	At line 1, the word “(withdrawn)” should be replaced with --(original)--.
Claim 10:
	At line 1, the word “(withdrawn)” should be replaced with --(original)--.
Claim 11:
	At line 1, the word “(withdrawn)” should be replaced with --(original)--.
Claim 15:
	At line 4, delete the word “tangible”.
Claim 16:
	At line 1, the word “(withdrawn)” should be replaced with --(original)--.
Claim 17:
	At line 1, the word “(withdrawn)” should be replaced with --(original)--.
Claim 18:
	At line 1, the word “(withdrawn)” should be replaced with --(original)--.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T. TU/Primary Examiner, Art Unit 2111